Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TwinFalls Concrete (found at https://web.archive.org/web/20190130021931/https://www.twinfallsconcrete. com/how-to-build-concrete-patio.html, hereinafter “TwinFalls”).  

Regarding claims 1-2, TwinFalls discloses a tool (annotated Fig 1, below) comprising a principal block, the principal block being rectangular prismatic and having a the recited principal sides, and a handle block coupled to the principal block, the handle block being coupled to the principal top side, the handle block having a handle front side, a handle back side, a handle left side, a handle right side, and a handle top side, the handle block being rectangular prismatic 
The preamble recitation of “a floor installation tapping apparatus” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478

          
    PNG
    media_image1.png
    249
    469
    media_image1.png
    Greyscale





Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lampley, et al. (US 2006/0034663, “Lampley”).  
Regarding claims 1-2, Lampley discloses a tool (Fig 1A, below) comprising a principal block 24, the principal block being rectangular prismatic and having a the recited principal sides, and a handle block 26 coupled to the principal block, the handle block being coupled to the principal top side, the handle block having a handle front side, a handle back side, a handle left side, a handle right side, and a handle top side, the handle block being rectangular prismatic with the handle front side and the handle back side each lying in planes lying parallel to planes of the principal front side and the principal back side, the handle left side and the handle right side each lying in planes lying parallel to planes of the principal left side and the principal right side, the handle top side lying in a plane parallel to a plane of the principal top side, wherein the handle block is centrally disposed on the principal top side. The preamble recitation of “a floor installation tapping apparatus” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478
                       
    PNG
    media_image2.png
    500
    568
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over TwinFalls as applied to claim 1 above.

Regarding claims 3-6, TwinFalls discloses the limitations of claim 1, as described above, but does not explicitly disclose a handle length that is 80-85% of a principal length of the principal block, a handle width that is 50-55% of a principal width of the principal block, and a handle height that is equal to 50% of a principal height of the principal block.   Applicant has not assigned any criticality to the specific length, width, and height relationships.  Additionally, Applicant has explained: 
it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (4:9-12); and that 
numerous modifications and changes will readily occur to those skilled in the art (4:17-18).

Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art to select relative size relationships, including height, width and length, based on the particular application of the tool and operational parameters (inter alia, work space, size or scale of work itself, material of tool), including relationships which were consistent with the claimed ranges.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plunkett (US 1,298,386), Williams (US 2,048,529), and Hill (US 869,842) also teach stacked rectangular prisms consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.